In this case the writ of error must be dismissed because there has not been filed in this Court a transcript of the record prepared in conformity to the rules.
The clerk's certificate of what purports to be a transcript of the record is as follows:
"State of Florida,
"County of Duval.
"I, John D. Baker, Clerk of the Criminal Court of Record in and for Duval County, Florida, do hereby certify that *Page 804 
the foregoing is a true and correct copy of the Information, Verdict of Jury, Record of Testimony and Proceedings as furnished by V. F. Halter, Court Reporter, and the Statement of Raymond Milford, in the case of W. B. (Buster) Smith andRaymond Milford, Appellants, versus State of Florida, Appellee, as the same appears of record in this Court, from 0 page to 98 Page.
"In Witness Whereof, I have hereunto set my hand and seal of the Criminal Court of Record in and for Duval County, Florida, this the 15th day of February, A.D. 1933.
John D. Baker, (Seal) Clerk Criminal Court of Record. By (s) H. L. Elarbee, Deputy Clerk."
The testimony is not authenticated as a bill of exceptions nor do we have brought up before us a certified copy of the judgment and sentence to which the writ of error sued out purports to relate.
Under the circumstances we are unable to review the judgment, so the writ of error is dismissed.
Dismissed.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., concurs specially.